DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1, 2 and 14 are objected to because of the following informalities:  
Regarding claim 1, punctuation should be added to make clear what applicant regards as the preamble.
Regarding claim 1, “each of the light outputting regions,” should be changed to “each of the first, second and third light outputting regions.”
Regarding claim 2, “the other thereof,” should be changed to “the other of the second light outputting region and the third light outputting region.”
Regarding claim 114, “the light with the third color” should be changed to “light with the third color.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 2, 12, the limitation “generally rectangular shape” because the term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is specifically noted that the while the specification provides a "generally rectangular shape" may include:
“a shape that may be considered as an approximately rectangular shape. For example, even in a case in which a curve or unevenness is present in at least a section of each side, when line segments connected in an extending direction constitute a generally rectangular shape, the generally rectangular shape may be interpreted as being included in the rectangular shape. In addition, even in a case in which extending directions of opposite sides are not completely parallel, when a crossing angle between the extending directions is less than or equal to about 15° or about 5° and thus the extending directions are approximately parallel to each other when viewed with a naked eye, the opposite sides may be interpreted as constituting a generally rectangular shape,” (see [0072])

this description is not clarifying. In particular, the only specific or quantifiable disclosure provided, i.e. “a crossing angle between the extending directions is less than or equal to about 15° or about 5°,” is only provided as an example of a shape which would be considered “generally rectangular” and does not limit the broader recitation of all shapes which might be considered “generally rectangular,” i.e. a shape which has an undefined amount of “curve or unevenness.” Further, it is noted is that the shapes of the current application, being on a micrometer scale, cannot be seen “with a naked eye,” and therefore the description adds further confusion as to what requirements a shape need meet in order to read on the claimed limitation.
Regarding claims 11, 7, 11, the limitation “generally square shape” because the term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. it is specifically noted that the while the specification provides a "generally square shape" may include:
“a shape, in which although a certain degree of deviation is present between lengths of four sides thereof, the lengths are substantially similar when viewed with a naked eye, may also be considered as being a generally square shape. For example, when is a deviation between a length of a horizontal side and a length of a vertical side of a generally rectangular shape is within about 10%, about 5%, or about 1%, the generally rectangular shape may be referred to as a generally square shape,” (see [0073])

this description is not clarifying. In particular, the only specific or quantifiable disclosure provided, i.e. “a deviation between a length of a horizontal side and a length of a vertical side of a generally rectangular shape is within about 10%, about 5%, or about 1%,” is only provided as an example of a shape which would be considered “generally square” and does not limit the broader recitation of all shapes which might be considered “generally rectangular,” i.e. a shape which has “a certain degree of deviation is present between lengths of four sides thereof,” or “substantially similar” side lengths. Further, it is noted is that the shapes of the current application, being on a micrometer scale, cannot be seen “with a naked eye,” and therefore the description adds further confusion as to what requirements a shape need meet in order to read on the claimed limitation.
Regarding claim 16, the limitation “an area occupied by the first 2light outputting region, the second light outputting region, and the third light outputting region,” is unclear as to how it is related to the first, second, and third areas recited in claim 4. 
Regarding claim 18, the limitation “generally parallel” is unclear because the term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 18, the limitations “a horizontal side of each of the first, second, and third light outputting regions,” and “a vertical side of each of the first, second, and 4third light outputting regions,” is unclear as to how it is related to the horizontal and vertical sides of the second and third light outputting regions recited in claim 2. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 2016/0240593; herein “Gu”).
Regarding claim 1, Gu discloses a display device comprising a pixel including a first subpixel to display a first color, a second subpixel to display a second color, and a third subpixel to display a third color (pixels of red, green and blue, see e.g. Fig. 2 and [0050]), 
wherein the pixel includes a first light outputting region overlapping the first subpixel, a second light outputting region overlapping the second subpixel, a third light outputting region overlapping the third subpixel, and a light blocking region disposed around each of the light outputting regions,
the first light outputting region has a generally square shape (see, e.g., Figs. 4 and 7; see also [0057]), and
the second light outputting region and the third light outputting region each have a generally rectangular shape (see, e.g., Figs. 4 and 7).
Regarding claim 2, Gu further discloses wherein one of the second light outputting region 2and the third light outputting region has a generally rectangular shape in which a vertical side is 3longer than a horizontal side, and the other thereof has a generally rectangular shape in which a 4horizontal side is longer than a vertical side (see, e.g., Figs. 4 and 7).  
Regarding claim 13, Gu further discloses wherein the first color is a red color (R 408), the second 2color is a green color (G 404), and the third color is a blue color (B subpixel) (see [0056] and Fig. 4 and 7; see also [0057]).  
Regarding claim 14, Gu further discloses wherein the first, second and third light outputting 2regions have first, second and third areas, respectively, with the first area of the first light outputting region being greater than the second area of the second light outputting region, and 52the second area of the second light outputting region being greater than the third area of the third light outputting region (note that “area” is interpreted as “a section, portion, or part,” and therefore one can choose an “area” of each of the first, second, and third light outputting regions such that the claim limitation is met. 
Regarding claim 17, Gu further discloses wherein the pixel has a generally square shape (pixel interpreted as 702 or 704, see [0060]).  
Regarding claim 18, Gu further discloses wherein a horizontal side of the pixel (702 or 704) is generally 2parallel to a horizontal side of each of the first, second, and third light outputting regions, and a 3vertical side of the pixel is generally parallel to a vertical side of each of the first, second, and 4third light outputting regions (see Fig. 7).
Regarding claim 19, Gu further discloses wherein the pixel further comprises a first emission 2region (at least a part of R 408) corresponding to the first subpixel and overlapping the first light outputting region, a 3second emission region (at least a part of G 406) corresponding to the second subpixel and overlapping the second light 4outputting region, and a third emission region (at least a part of B) corresponding to the third subpixel and overlapping the third light outputting region (note that “region” is interpreted as, for example, “any large, indefinite, and continuous part of a surface or space”). 

Regarding claim 10, Gu further discloses wherein at least one side of the first emission region is disposed inwardly from at least one side of the first light outputting region, at least one 3side of the second emission region is disposed inwardly from at least one side of the second light 4outputting region, and at least one side of the third emission region overlaps at least one side of 5the third light outputting region (note that one can choose parts of R, G, and B such that they read on the claimed limitation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gu.
Regarding claim 15, Gu further discloses 
wherein the light blocking region has a minimum 2width of at least about 24 µm (note that “about is being given its broadest reasonable interpretation and does not, in light of the specification, require any specific degree of proximity to the value claimed; additionally, note that the light blocking region extends throughout the device, i.e. around the pixels, and therefore will be larger than 24 µm);
wherein a ratio of an area occupied by the first 2light outputting region, the second light outputting region, and the third light outputting region to 3an area of the pixel (area of 702 or 704) is at least about 50% (see Fig. 4 and 7).  
Additionally and in the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the size of the light blocking region and the relative area of the light outputting regions to be a result effective variables affecting at least the luminance, output efficiency, and color uniformity of the device.  Thus, it would have been obvious to modify the device of Gu to have the width of the light blocking region and the ratio of the light outputting region to pixel within the claimed range in order to provide the desired optical characteristics of the device, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim(s) 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. (US 2015/0155346; herein “Motoyama”) in view of Gu.
Regarding claim 111, Motoyama discloses in Figs. 2, 8, 12 and related text a display device, comprising: 
2a pixel including a first subpixel to display a first color, a second subpixel to display a 3second color, and a third subpixel to display a third color (red, green and blue subpixels, see [0109]); 
4a first display substrate including a first substrate (11, see [0052]), a subpixel electrode (10R/10G/10B) disposed on the 5first substrate and overlapping each of the first, second, and third subpixels, a pixel definition 6film (15, see [0072]) disposed on the first substrate along boundaries between the first subpixel, the second 7subpixel, and the third subpixel and exposing the subpixel electrode, a first layer (e.g. 16, see [0072]) disposed on the 8subpixel electrode exposed by the pixel definition film, and a common electrode (17, see [0072]) disposed on the 9first layer; and 
ioa second display substrate opposite to the first display substrate and including a second iisubstrate (21, see [0052]), a second layer (23, see [0051]) disposed on the second substrate and overlapping each of the first, 12second, and third subpixels, and a light blocking member (22, see [0052]) disposed on the second substrate along 13the boundaries between the first subpixel, the second subpixel, and the third subpixel, 
14wherein the light blocking member defines a light outputting region and a light blocking isregion of the second display substrate, 
16the light outputting region includes a first light outputting region overlapping the first subpixel, a second light outputting region overlapping the second subpixel, and a third light 54outputting region overlapping the third subpixel (see Figs. 2 and 12).
Motoyama does not explicitly disclose and the first light outputting region has a generally square shape.  
In the same field of endeavor, Gu teaches a display device wherein the first light outputting region has a generally square shape (see, e.g., Figs. 4 and 7; see also [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Motoyama by having the first light outputting region has a generally square shape, as taught by Gu, in order to provide an improved subpixel arrangement for increasing the actual color resolution and uniformity (see Gu [0042] at least). 
Regarding claim 112, the combined device shows further discloses wherein one of the second light outputting region and the third light outputting region has a generally rectangular shape in which a vertical side is longer than a horizontal side, and the other thereof has a generally rectangular shape in which a horizontal side is longer than a vertical side (Gu: see, e.g., Figs. 4 and 7).
Regarding claim 113, the combined device shows wherein the first color is a red color (R 408), the second color is a green color (G 404), and the third color is a blue color (B subpixel) (see [0056] and Fig. 4 and 7; see also [0057]).  
Regarding claim 118, the combined device shows wherein the pixel definition film (Motoyama: 15) defines an 2emission region (see [0081]) and a non-emission region of the first display substrate, and the emission region 3includes a first emission region overlapping the first subpixel and the first light outputting region, 4a second emission region overlapping the second subpixel and the second light outputting region, 5and a third emission region overlapping the third subpixel and the third light outputting region.  
Regarding claim 119, the combined device shows wherein at least one side of the first emission 2region is disposed inwardly from at least one side of the first light outputting region, at least one 3side of the second emission region is disposed inwardly from at least one side of the second light 4outputting region (Motoyama: see Fig. 12 at least), and at least one side of the third emission region overlaps at least one side of sthe third light outputting region (e.g. overlaps in at least one direction, see Fig. 12).  
Regarding claim 20, Motoyama further discloses a filling layer (32, see [0069]) disposed 56between the first display substrate and the second display substrate and coupling the first display substrate and the second display substrate.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama in view of Gu, as applied to claim 13 above, and further in view of Kim et al. (US 2019/0179065; herein “Kim”).
Regarding claims 114 and 17, Motoyama further discloses 
wherein the first layer (16) comprises a light-emitting 2layer and the second layer comprises a color control layer (see [0073]), and
(the second layer comprises) a red color filter layer (23R), a green color 3filter layer (23G), 4and a blue color filter layer (23B) (see [0051]), 
does not disclose 
the second layer comprises a color control layer, the color control layer comprising a 3first wavelength conversion pattern overlapping the first subpixel to convert light with the third 4color into light with the first color, a second wavelength conversion pattern overlapping the ssecond subpixel to convert the light with the third color into light with the second color, and a 6light transmission layer overlapping the third subpixel to transmit the light with the third color; 
the red color filter layer 2disposed between the second substrate and the first wavelength conversion pattern, the green color 3filter layer disposed between the second substrate and the second wavelength conversion pattern, 4and the blue color filter layer disposed between the second substrate and the light transmission 5layer.
In the same field of endeavor, Kim teaches in Fig. 3 and related text a display device comprising
the second layer comprises a color control layer (250R/G/B, see [0074]), the color control layer comprising a 3first wavelength conversion pattern overlapping the first subpixel to convert light with the third 4color into light with the first color, a second wavelength conversion pattern overlapping the ssecond subpixel to convert the light with the third color into light with the second color, and a 6light transmission layer overlapping the third subpixel to transmit the light with the third color (see [0074]); 
the red color filter layer (230R) 2disposed between the second substrate (210) and the first wavelength conversion pattern (250R), the green color 3filter layer (230G) disposed between the second substrate and the second wavelength conversion pattern (250G), 4and the blue color filter layer (230B) disposed between the second substrate and the light transmission 5layer (250B).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Motoyama by having the second layer comprises a color control layer, the color control layer comprising a first wavelength conversion pattern overlapping the first subpixel to convert light with the third color into light with the first color, a second wavelength conversion pattern overlapping the second subpixel to convert the light with the third color into light with the second color, and a light transmission layer overlapping the third subpixel to transmit the light with the third color; and the red color filter layer disposed between the second substrate and the first wavelength conversion pattern, the green color filter layer disposed between the second substrate and the second wavelength conversion pattern, and the blue color filter layer disposed between the second substrate and the light transmission layer, as taught by Kim, in order to improve the color reproducibility and luminance of the display device (see Kim [0027] at least).
Regarding claim 115, the combined device shows wherein an area of the first light outputting region 2is greater than an area of the second light outputting region, and the area of the second light 3outputting region is greater than an area of the third light outputting region (Motoyama/Gu: note that “area” is interpreted as “a section, portion, or part,” and therefore one can choose an “area” of each of the first, second, and third light outputting regions such that the claim limitation is met).  
Regarding claim 16, the combined device shows wherein the light blocking region has a minimum 55width of at least about 24 µm (note that “about is being given its broadest reasonable interpretation and does not, in light of the specification, require any specific degree of proximity to the value claimed; additionally, note that the light blocking region extends throughout the device, i.e. around the pixels, and therefore will be larger than 24 µm), and a ratio of an area occupied by the first light outputting region, the second light outputting region, and the third light outputting region to an area of the pixel is 4at least about 50% (Gu: area of 702 or 704) is at least about 50% (see Fig. 4 and 7).  
Additionally and in the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the size of the light blocking region and the relative area of the light outputting regions to be a result effective variables affecting at least the luminance, output efficiency, and color uniformity of the device.  Thus, it would have been obvious to modify the device of Gu to have the width of the light blocking region and the ratio of the light outputting region to pixel within the claimed range in order to provide the desired optical characteristics of the device, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo (US 2014/0117339) is cited for showing a light outputting region (see Fig. 2A) with a square and two rectangle subpixels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/26/2022